
	
		I
		112th CONGRESS
		2d Session
		H. R. 6568
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2012
			Mr. Dold introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Labor to conduct a study and
		  report back to Congress on the feasibility of creating pilot programs to
		  evaluate reforming Federal job training programs for long-term unemployed
		  workers.
	
	
		1.Short titleThis Act may be cited as the
			 Back to Work Blueprint
			 Act.
		2.Study on reform
			 of Federal job training programs
			(a)StudyThe Secretary of Labor shall conduct a
			 study on the feasibility of implementing a series of pilot programs under the
			 Workplace Investment Act of 1998 (in this Act referred to as
			 WIA) in an effort to partly reform certain Federal job training
			 programs for long-term unemployed workers.
			(b)Description of
			 the pilot program To be studiedThe study shall examine the
			 feasibility of establishing up to 10 pilot programs at WIA one-stop centers in
			 geographically distinct regions of the United States. The pilot program would
			 consist of the following:
				(1)Each participating
			 one-stop center would issue certificates to qualifying unemployed individuals
			 who—
					(A)have been
			 unemployed and actively seeking work for six or more consecutive months;
			 and
					(B)are determined to
			 be reasonably employable by job counselors at the participating one-stop
			 center.
					(2)Each issued
			 certificate would be valid for a reimbursement amount of $7,000 to be paid to
			 qualifying employers from a reserve account established at the participating
			 one-stop center.
				(3)Each certificate
			 would be presented to a participating employer who agrees to hire the
			 individual and provide any necessary training to the individual. Each
			 certificate could be redeemed by the employer only—
					(A)upon the completion of 6 months of
			 consecutive employment of the individual; and
					(B)once the employee
			 has received at least $15,000 in compensation from the employer for consecutive
			 employment for a period of less than 10 months.
					(4)Each certificate
			 would expire—
					(A)6 months after the certificate is issued if
			 no qualifying employment has been found for the individual to whom it was
			 issued;
					(B)if the
			 individual’s employment is terminated for any reason prior to the completion of
			 the 6-month period described in paragraph (3)(A); or
					(C)one year after the date the 6-month period
			 of qualifying employment begins if no qualifying employer has redeemed the
			 certificate in accordance with paragraph (3).
					(5)Each one-stop center would be required to
			 conduct quantitative assessments of the efficacy of the program by tracking the
			 job placement and retention of individuals participating in the program and
			 comparing the job placement and retention results to other WIA-funded programs
			 available through the one-stop center.
				(c)Report to
			 CongressNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Labor shall transmit to Congress a report on the
			 findings of the study, including an identification of any legislative changes
			 that would be necessary to implement the pilot programs outlined in subsection
			 (b).
			
